DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the amendment to the abstract was not made in compliance with CFR 1.121(b)(2) or (b)(3) because no marked up copy of the abstract showing the changes has been provided.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihailescu et al. (US PG Pub. No. US 2013/0237811 A1, Sep. 12, 2013) (hereinafter “Mihailescu”) in view of Tepper et al. (US PG Pub. No. US 2014/0004488 A1, Jan. 2, 2014) (hereinafter “Tepper”).

Mihailescu is silent on applying a local image quality test to determine whether the image data satisfy predetermined numerical criteria of quality.
Tepper, in the same field of endeavor, teaches a method of training and monitoring an operator in the use of a system for obtaining medical images (abstract, [0073]) comprising a user acquiring image data from a subject, and applying a local image quality test to determine whether the image data satisfy predetermined numerical criteria of quality ([0204]-[0206]). Tepper further teaches that this method, including the numerical criteria of quality, is useful in order to provide feedback to the user or a trainer and to monitor the skill of the user ([0012]-[0013]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Mihailescu by including the local image quality test to determine whether the image data satisfy predetermined numerical criteria of quality as taught .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihailescu and Tepper as applied to claim 3 above, and further in view of Avinash et al. (US PG Pub. No. US 2009/0169074 A1, Jul. 2, 2009) (hereinafter “Avinash”).
Regarding claim 4: Mihailescu and Tepper teach the method of claim 3 but does not teach wherein the acquired data are secured against local inspection as an image.
Avinash, in the same field of endeavor, teaches a method comprising restricting access to acquired image data (anatomical data) from unauthorized users, including the user acquiring the image, where viewing authorization is determined prior to acquisition ([0019]-[0027]). Avinash further teaches that this is desirable in order to prevent misuse of the acquired image data (anatomical data) ([0003]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Mihailescu and Tepper by securing the image against inspection by the operator acquiring the data (in the case of Mihailescu and Tepper this is the local user/ “local inspection”) as taught by Avinash in order to prevent misuse of the acquired data in view of the further teachings of Avinash.
Response to Arguments
Previous objection to the specification with respect to browser executable code is withdrawn in light of the amendments to the specification. 
The objection to the abstract is maintained because a marked-up copy of the amended abstract showing changes was not provided and, therefore, the substitute abstract was not entered.
Applicant’s arguments with respect to the prior art rejections of claims 3 and 4, filed 03/30/2021, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793